The opinion of the court was delivered by
Ross, J.
While from the general form of charging the offense, and to prevent possible injustice in the administration of the law, the respondent, in this class of prosecutions, is entitled to a specification of offenses,—State v. Conlin, 27 Vt. 318; State v. Freeman, 27 Vt. 523,—the character of the specification, with reference to minuteness and extent of detail, is a matter of discretion of the trial court to be exercise^ with reference to the circumstances of the case. State v. Bacon, 41 Vt. 526; State v. Rowe, 43 Vt. 265; State v. Davis, 52 Vt. 376. This is too well settled, in this State, to require further elucidation. While conceding the general doctrine to be as stated, the respondent contends that there was error in allowing witnesses to testify avIio were not named in the specification. The state’s attorney, after specifying the witnesses summoned, added, “ And there are various other witnesses unknown to the state’s attorney at present,” It is the general form of charging the offense, prescribed by the statute, which gives the right to a specification. If the form of the indictment required as specific a statement of the offense as is required by the common law rules of criminal pleading, no further specification of the offense would be legally Required. Hence, the respondent is not legally entitled to a more minute detail of statement of the facts necessary to constitute the offense in the indictment and specification, when taken together, than he would be entitled to in an indictment at common law. In an indictment at common law a good sale, furnishing, or giving away could be charged as made to a person unknown to. the grand jurors, and for that reason not named. In legal effect, this is the charge, in this respect, by the specifications fur*360nished. There was no legal error in allowing offences to be proved by or to such other unknown, and for that reason, unnamed witnesses.
The only other exception, now insisted on, is in reference to the objected testimony of Stearns, Peabody and Bailey. That testimony, in effect was, that the respondent, while agent for the town, for making sales of intoxicating liquors for lawful purposes, made sales to persons commonly reputed and known to be men who made an improper use of it; and that the respondent was well acquainted with the reputation and chai’acter of such persons, in respect to drunkenness, and avoided making sales to them when engaged in the traffic unlawfully, prior to his appointment. We think this is a fair statement of all that is contained in the exceptions with reference to the testimony of these witnesses. Clearly it had a tendency to establish illegal sales, or sales which the respondent ought to and did know were for illegal purposes. Such sales are as much a violation of the law, when made by an authorized agent, as when made b'y a person without authority. The agency only authorizes sales for three specified purposes. Sales, for all other purposes, are the grossest infractions of the law, when knowingly made by an authorized agent. They are a perversion of the law — a making of the law designed to prohibit, a cloak for perpetuating, the evil.
The respondent’s exceptions are overruled, and judgment rendered that he takes nothing from his exceptions.